HALLEY, Justice.
The identical questions of law are involved here as in In re Complaint of Bestway Freight Lines, Inc., v. Sooner Freight Lines, Inc., Okl., 308 P.2d 959, dismissed because appeal was not lodged in this Court within the time provided by Section 972, 12 O.S.1951. The opinion in that case, including the syllabi, is hereby adopted as the opinion in this case and for the reasons therein stated, the appeal is hereby dismissed.
WELCH, C. J., CORN, V. C. J., and JOHNSON, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ., concur.